Name: 2000/169/EC: Council Decision of 25 February 2000 extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Economic Communit
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  executive power and public service
 Date Published: 2000-02-29

 Avis juridique important|32000D01692000/169/EC: Council Decision of 25 February 2000 extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Economic Communit Official Journal L 055 , 29/02/2000 P. 0067 - 0067COUNCIL DECISIONof 25 February 2000extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Economic Community(2000/169/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Decision 91/482/EEC(1), and in particular Article 240(4), second subparagraph thereof,Having regard to the proposal from the Commission,Whereas, pending the entry into force of a new Council Decision on the association of the overseas countries and territories with the European Community, the applicable provisions under Decision 91/482/EEC should be extended until the entry into force of the new Decision, but not beyond 28 February 2001,HAS DECIDED AS FOLLOWS:Article 1Article 240(1) of Decision 91/482/EEC is hereby replaced by the following: "1. This Decision shall apply until 28 February 2001."Article 2This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.It shall apply from 29 February 2000.Done at Brussels, 25 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 263, 19.9.1991, p. 1. Decision as last amended by Decision 97/803/EC (OJ L 329, 29.11.1997, p. 50).